OPINION — AG — ** COUNTY FREE FAIR ASSOCIATION — BUILDING — ERECTION ** " THE JEFFERSON COUNTY FREE FAIR ASSOCIATION WHICH IS OPERATING UNDER THE 2 Ohio St. 104 [2-104](A) — 2 Ohio St. 104 [2-104](M), DESIRES TO ACQUIRE A SUITABLE SITE FOR FAIR PURPOSES AND ERECT THEREON A  PERMANENT BUILDING. THE ASSOCIATION IS UNABLE TO FIND A SUITABLE LAND FOR SALE BUT CAN OBTAIN A LONG TERM LEASE. THEY HAVE MADE INQUIRY AS TO WHETHER OR NOT THEY MAY EXPEND FUNDS FOR THE ERECTION OF A PERMANENT BUILDING ON A LEASED SITE . . . " AND ASK IF THE COUNTY HAS THE AUTHORITY ON A LEASED FAIR SITE ?, TO PAY AN ANNUAL RENTAL ON THE LEASED SITE ? — NEGATIVE (LEASE PROPERTY, COUNTY, BUILDING, CONSTRUCTION, PERMANENT) CITE: 2 Ohio St. 104 [2-104](A), 2 Ohio St. 131.5 [2-131.5], 2 Ohio St. 131.14 [2-131.14], OPINION NO. MAY 24, 1947 — SMITH (JAMES P. GARRETT)